PER CURIAM:
Appellant was sentenced after his. conviction of burglary and conspiracy. Boiler plate post-verdict motions were filed by appellant and denied by the court below.
The first issue raised by the appellant is whether the lower court erroneously allowed into, evidence a hearsay statement made by appellant’s co-conspirator. This issue was not raised, however, in post-verdict motions and is, therefore, not properly preserved for our consideration. Commonwealth v. Blair, 460 Pa. 31, 331 A.2d 213 (1975); Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974). Appellant also argues that the lower court unfairly considered arrests that did not lead to convictions in sentencing appellant. Our review of the record, however, discloses that this issue was likewise not preserved for appellate review since no timely objection was made in the sentencing court. We will not, therefore, consider this claim. Commonwealth v. Shoemaker, 462 Pa. 342, 341 A.2d 111 (1975).
Having found that all the appellant’s claims were waived, the judgment of sentence is accordingly affirmed.
SPAETH, J., files a dissenting opinion, in which CER-CONE, J., joins.